Citation Nr: 1550511	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  13-28 499A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for diabetes mellitus, and, if so, whether service connection is warranted. 

2.  Entitlement to service connection for peripheral neuropathy including as secondary to diabetes mellitus.

3.  Entitlement to service connection for glaucoma including as secondary to diabetes mellitus.

4.  Entitlement to service connection for erectile dysfunction including as secondary to diabetes mellitus.

5.  Entitlement to service connection for toenail fungus including as secondary to diabetes mellitus.

6.  Entitlement to service connection for sleep apnea including as secondary to diabetes mellitus.

7.  Entitlement to service connection for headaches including as secondary to diabetes mellitus.

8.  Entitlement to service connection for fatigue including as secondary to diabetes mellitus.

9.  Entitlement to service connection for a condition to account for lack of coordination including as secondary to diabetes mellitus.


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1956 to September 1960 and from February 1961 to February 1977.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue(s) of entitlement to service connection for peripheral neuropathy, glaucoma, erectile dysfunction, toenail fungus, sleep apnea, headaches, fatigue, and a condition to account for lack of coordination (all as secondary to diabetes mellitus) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a March 2002 rating decision, the RO denied service connection for diabetes mellitus.  The Veteran did not file a Notice of Disagreement, submit any additional evidence within one year of that rating decision, or take any further steps to appeal that determination.

2.  Evidence received since the March 2002 rating decision with respect to the diabetes mellitus claim is new and material because the evidence had not previously been submitted, is not cumulative or redundant of the evidence of record at the time of the prior rating decision, and raises a reasonable possibility of substantiating the Veteran's diabetes mellitus claim.

3.  The Veteran has a current disability consisting of diabetes mellitus and he was likely exposed to herbicide agents during his active service.


CONCLUSIONS OF LAW

1.  The March 2002 rating decision denying the Veteran's claim of entitlement to service connection for diabetes mellitus is final.  38 U.S.C. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  The criteria for reopening the claim of service connection for diabetes mellitus have been met.  38 U.S.C.A. §§ 5103A, 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for service connection for diabetes mellitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  General Legal Principles

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  Id.

In determining whether statements submitted in support of a claim are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept veteran's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

II.  New and Material Evidence to Reopen:  Diabetes Mellitus

The Veteran has previously claimed entitlement to service connection for diabetes mellitus and has been denied.  See March 2002 Rating Decision (denying entitlement to service connection for diabetes mellitus).  The March 2002 rating decision was not appealed and became final.  The Veteran did not file a Notice of Disagreement or take any further steps to perfect an appeal of that rating decision.  Also, no new and material evidence was received within the year following the rating decision.  Therefore, the March 2002 rating decision became final.  38 U.S.C. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

The rating decision on appeal is the next most recent rating decision on that issue.

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  See Shade v. Shinseki, 24 Vet. App. 110, 113 (2010).  Evidence is "new and material" if it (1) has not been previously submitted to agency decision makers; (2) relates to an unestablished fact necessary to substantiate the claim; (3) is neither cumulative nor redundant of evidence already of record at the time of the last prior final denial of the claim sought to be opened; and (4) raises a reasonably possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The RO most recently denied the Veteran's claim of entitlement to service connection for diabetes mellitus on the basis that the evidence did not show a causal nexus between the Veteran's current diabetes mellitus and his active service.  The denial was also based on the lack of evidence that the Veteran served in Vietnam or was otherwise exposed to herbicide agents during his active service.

The Veteran has submitted statements and other evidence indicating that he frequently worked along the perimeter of the Royal Thai Air Force Based in U-Tapao, Thailand, and that he was also likely exposed to herbicide agents while stationed at Anderson Air Force Base in Guam.

The evidence is new in that it is not cumulative or redundant of previous evidence and, if believed, is sufficient to create a reasonable possibility of substantiating his claim.  In making this determination, the Board is cognizant of the Court's instructions that the Board must presume that newly submitted evidence is credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence described above is enough to reopen under the low threshold of Shade.


III.  Service Connection and Presumptions:  Diabetes Mellitus

The Veteran claims that he developed diabetes mellitus type II due to exposure to herbicide agents.  He claims that his diabetes mellitus, diagnosed well after his active service, is due to exposure to herbicide agents during his active service in Thailand and Guam.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In addition, diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A § 1116(a)(1).  Diabetes mellitus type II is a condition associated with herbicide exposure.  38 C.F.R. § 3.309(e).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).

The dispositive issue in this case is whether the Veteran was exposed to herbicides.  Although veterans who served in Vietnam are presumed to have been exposed to herbicides, the Veteran did not serve in Vietnam as that term is defined in the applicable regulation. See 38 C.F.R. § 3.307(a)(6).  The service personnel records do reflect, however, that the Veteran was stationed at Anderson Air Force Base (AFB) from August 1966 to February 1968 and at U-Tapao Royal Thai Air Force Base (U-Tapao RATFB) from April 1971 to April 1972.  See, e.g., June 2015, RO Formal Finding.

There are multiple documents that provide guidance for VA in adjudicating claims of veterans claiming herbicide exposure in Thailand.  The claims file contains a memorandum of record regarding general herbicide use in Thailand during the Vietnam Era from the Veterans Benefits Administration (VBA).  VBA reviewed several reports, including the Project CHECO Southeast Asia Report: Base Defense in Thailand in determining whether veterans who served in Thailand were exposed to herbicides.  VBA noted that the Department of Defense list of sites where tactical herbicides were used, tested, and stored revealed that limited testing of tactical herbicides were only conducted in Thailand from April 2, 1964 through September 8, 1964, near Pranburi, Thailand.  The CHECO Report did not report the use of tactical herbicides on allied bases in Thailand, but it indicated sporadic use of non-tactical (commercial) herbicides within fenced perimeters.  Thus, the memorandum noted, if a veteran's military occupational specialty (MOS) or unit was one that regularly had contact with the base perimeter, there was a greater likelihood of exposure to commercial pesticides, including herbicides.  The memorandum provided an example of security police units as an MOS that would have worked on the perimeters.  It was also noted that there were no records to show that the same tactical herbicides used in Vietnam were used in Thailand.

VA's Adjudication Procedures Manual Rewrite require special consideration of herbicide exposure on a factual basis for veterans whose duties placed them on or near the perimeters of Thai military bases during the Vietnam era, to specifically include U-Tapao RTAFB.  See M21-1MR at IV.ii.2.C.10.q.  Specifically, those protocols direct that, if a Veteran served as an Air Force security policeman, security patrol dog handler, or member of the security police squadron, or was otherwise near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence, herbicide exposure should be acknowledged.  Id.

In June 2015, the JSRRC, referring to the CHECO Report, noted that there was evidence of significant use of herbicides on the fenced-in perimeters of military bases in Thailand to remove foliage that provided cover for enemy forces.  Unfortunately, the JSRRC failed to conduct exhaustive research with respect to the Veteran's allegations of herbicide exposure during his active duty in Thailand because the time frame he provided was not "limited to a two month or sixty day period."  

The VA has a duty to assist the Veteran in obtaining records in the custody of a federal agency until such a search becomes futile.  See, e.g., 38 C.F.R. § 3.159(c)(2).  Where a period of time identified by the Veteran is longer than the two month period required by JSRRC, "the duty to assist require[s] VA to submit multiple 60-day record searches."  Gagne v. McDonald, -- Vet.App. --, 2015 WL 6114516, *7 (Oct. 19, 2015).  However, for reasons set forth below, the Board finds the evidence already is at least in equipoise regarding exposure to herbicide agents, so no further efforts to assist the Veteran with respect to that issue are necessary.

The Veteran contends that, as a jet engine mechanic, maintainer and handler during his deployment to Thailand, his duties "took [him] to all parts of U-Tapao AFB including the perimeter."  See July 2015 VA Form 9.  He explained, for example:  "Testing the engine on these big planes required us to push them as far as possible away from the hangars, headquarters, living quarters and other structures..... Therefore we tested these engines on the perimeter with the tail section hanging out over the jungle.....That perimeter was sprayed constantly with Herbicides/AO, to contain the vegetation."  Id.  The Veteran's military personnel records lend support to his detailed and credible descriptions of his duties.  His performance appraisals from his time at U-Tapao AFB note that he was "responsible for all maintenance on aircraft" and "[stood] out far above other contemporaries while in Southeast Asia...[d]ue to his untiring efforts" and his outstanding problem solving skills.  See December 1971 Performance Report.  The performance appraisals indicate a highly motivated non-commissioned officer who was willing and able to do whatever it took, wherever required, to achieve mission objectives.  See, e.g., March 1972 Performance Report ("The expert knowledge, initiative and resourcefulness possessed by him have enable him to produce a quality aircraft in a minimum period on numerous occasions...[The Veteran] does not hesitate to assist others or to furnish assistance in technical areas when needed by his contemporaries or supervisor...This type of motivation has helped the team maintain a record of flying the most aircraft for four consecutive months.").

The Veteran's outstanding performance reports are consistent with his own descriptions of his duties and suggest to the Board a professional willing to offer his exceptional skills anytime and anywhere, such as on the perimeter of U-Tapao AFB.  The Board finds his assertions credible and supported by contemporaneous military records.  The weight of the evidence, which includes evidence of daily work duties, performance evaluation reports, or other credible evidence, is at least in equipoise regarding whether his duties frequently took him near the perimeters of U-Tapao RTAFB as needed.  See M21-1MR at IV.ii.2.C.10.q.  Consequently, the Board acknowledges that the Veteran was likely exposed to herbicide agents during his exemplary service in Thailand during the Vietnam era.  Id.

Given the above conclusion, the Board need not resolve whether the Veteran was also exposed to herbicide agents during his service in Guam.  The Board acknowledges that the Veteran has submitted evidence and articles indicating that herbicide agents may have been stored and/or used on Guam in the 1960s during the time he was stationed there and that in the 1990s the Environmental Protection Agency listed Anderson AFB in Guam as a toxic site with dioxin contaminated soil and ordered clean-up of the site.  See, e.g., July 2015 VA Form 9 (attaching various articles and other documentary evidence).  The Board also acknowledges the Veteran's similarly exemplary service during his deployment to Guam, including duties that took him to all areas of the base.  See, e.g., February 1968 Performance Report ("He was instrumental in establishing a workable inspection and maintenance schedule...He supervises a self-help corrosion control program that alleviated a backlog of work that had existed for over 90 days...He is aggressive and eager to accomplish any assigned task that contributes to mission effectiveness.").

The VA system is "veteran-friendly" and "non-adversarial."  Evans v. Shinseki, 25 Vet. App. 7, 14 (2011).  Therefore, "when, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin...or any other point, such doubt will be resolved in favor of the claimant."  38 C.F.R. § 3.102.  Applying these standards to each factual, medical and legal issue, the Board finds that the evidence establishes that the Veteran was exposed to herbicide during his active service and that his exposure to herbicide agents caused or contributed to his later development of diabetes mellitus.  See 38 C.F.R. § 3.309(e).

The evidence is at least in equipoise on each of the factual issues with respect to the claim at issue; consequently application of the benefit of the doubt doctrine requires the doubt be resolved in the Veteran's favor.  Gilbert, 1 Vet.App. at 53-56.  The Veteran's claim of entitlement to service connection for diabetes mellitus is granted.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.102, 3.307, and 3.309(e).

The Veteran's claim with respect to diabetes mellitus has been granted, so he could suffer no prejudice from any failures by VA with respect to its duties to notify and assist in regard to that claim.  The remaining claims are being remanded for further development.  The Board need not further discuss VA's fulfillment of the duties to assist and notify at this time.


ORDER

New and material evidence having been received, the claim of service connection for diabetes mellitus is reopened.

Entitlement to service connection for diabetes mellitus, including as due to exposure to Agent Orange, is granted, subject to controlling regulations governing the payment of monetary awards.


REMAND

As noted in the listing of Issues above, each of the claims on appeal involves a claim of service connection for a disability as secondary to the now-service-connected diabetes mellitus.  The Veteran has not been afforded examinations and opinions regarding his claimed conditions.  

VA must provide a medical examination when the record contains (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence to make a decision on the claim.  See 38 U.S.C. § 5103A(d)(2); McLendon v. Nicholson, 20 Vet.App. 79, 81-86 (2006).  The requirement that the evidence of record "indicates" that a disability, or persistent or recurrent symptoms of a disability, "may be associated" with the Veteran's service establishes "a low threshold."  McLendon, 20 Vet. App. at 83.

Here, there is competent evidence that the Veteran may have one or more of the disabilities he claims.  See, e.g., September 2006 Private Surgery History and Physical Record ("Admitting Diagnosis:  Open Angle Glaucoma"); January 2011 Private Progress Note (listing erectile disorder and sleep apnea as current diagnoses); October 2014 Private Progress Note (diabetic foot exam includes finding of "decreased sensation", but no diagnosis of peripheral neuropathy).  The evidence is sufficient to indicate that the Veteran's other claimed disabilities "may be associated" with his diabetes mellitus under the low threshold of McLendon, but is not sufficient to resolve the medical questions at issue, including particularly whether any or all of the conditions are either caused by or aggravated by the Veteran's diabetes mellitus.  See Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310.
 
Importantly, the Board does not find that the Veteran does, in fact, have any of the conditions being remanded, but only finds at this time that there is competent evidence that the Veteran has, at least, symptoms of a disability.  For example, while the Veteran reports symptoms of headaches and is competent to report those symptoms, there is also competent evidence against that particular claim.  See, e.g., October 2014 Private Progress Note ("-hx of migraines"); March 2012 Private Progress Note ("-headache").  The Board makes no determination regarding the resolution of the factual issue of whether he actually has any of the claimed conditions, but merely notes there is competent evidence that he experiences symptoms of disability.  After appropriate development, the RO should make that determination in the first instance.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After conducting any additional development deemed necessary, the Veteran should be provided an examination with respect to each of the remanded disabilities.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) should be reviewed by an examiner.  

After reviewing the record and performing any examination and/or testing of the Veteran deemed necessary, the examiner(s) should address the following:


Peripheral Neuropathy

a.  Determine whether the Veteran currently has or had at any time during the appeal period peripheral neuropathy of either the upper or lower extremities.

b.  If peripheral neuropathy is identified in response to (a), is it at least as likely as not (50 percent probability or greater) that the peripheral neuropathy was incurred in or otherwise related to the Veteran's military service, including conceded exposure to herbicide agents (e.g. Agent Orange).

c.  If the examiner provides a negative response to (b), is it at least as likely as not (probability of at least 50 percent) that the peripheral neuropathy was caused by the Veteran's service-connected diabetes mellitus?

d.  If the examiner provides a negative response to (c), is it at least as likely as not (probability of at least 50 percent) that any identified peripheral neuropathy is aggravated by the Veteran's service-connected diabetes mellitus?

Eye Disorders

d.  Identify the appropriate diagnosis/es for each of the Veteran's eye disabilities, including previously diagnosed glaucoma.

e.  Is it at least as likely as not (probability of at least 50 percent) that the eye disability was caused by the Veteran's service-connected diabetes mellitus?

f.  Is it at least as likely as not (probability of at least 50 percent) that any identified eye disability is aggravated by the Veteran's service-connected diabetes mellitus?

Erectile Dysfunction

g.  Is it at least as likely as not (probability of at least 50 percent) that the Veteran's erectile dysfunction was caused by the Veteran's service-connected diabetes mellitus?

h.  Is it at least as likely as not (probability of at least 50 percent) that the Veteran's erectile dysfunction is aggravated by the Veteran's service-connected diabetes mellitus?

Toenail Condition

i.  Identify the appropriate diagnosis/es for each of the Veteran's toenail conditions.

j.  Is it at least as likely as not (probability of at least 50 percent) that the toenail condition was caused by the Veteran's service-connected diabetes mellitus?

k.  Is it at least as likely as not (probability of at least 50 percent) that any identified toenail condition is aggravated by the Veteran's service-connected diabetes mellitus?

Sleep Apnea

l.  Identify the appropriate diagnosis/es for each of the Veteran's sleep disabilities.

m.  Is it at least as likely as not (probability of at least 50 percent) that the sleep disability was caused by the Veteran's service-connected diabetes mellitus?

n.  Is it at least as likely as not (probability of at least 50 percent) that any identified sleep disability is aggravated by the Veteran's service-connected diabetes mellitus?

Headache Disability

o.  Identify the appropriate diagnosis/es for each of the Veteran's headache disabilities.

p.  Is it at least as likely as not (probability of at least 50 percent) that the headache disability was caused by the Veteran's service-connected diabetes mellitus?

q.  Is it at least as likely as not (probability of at least 50 percent) that any identified headache disability is aggravated by the Veteran's service-connected diabetes mellitus?

Fatigue or Lack of Coordination

r.  Identify the appropriate diagnosis/es for each of the Veteran's disabilities characterized by fatigue or lack of coordination.

s.  Is it at least as likely as not (probability of at least 50 percent) that the disability characterized by fatigue or lack of coordination was caused by the Veteran's service-connected diabetes mellitus?

t.  Is it at least as likely as not (probability of at least 50 percent) that any identified disability characterized by fatigue or lack of coordination is aggravated by the Veteran's service-connected diabetes mellitus?

The examiner must provide a complete rationale for any opinion expressed that is based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must explain why this is so and note what, if any, additional evidence would permit an opinion to be made.

2. After completing the above, and any other development deemed necessary, readjudicate, based on the entirety of the evidence, the Veteran's claims of entitlement to service connection for peripheral neuropathy, glaucoma, erectile dysfunction, toenail fungus, sleep apnea, headaches, fatigue, and lack of coordination.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


